DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 29 and 38 objected to because of the following informalities:  
Claim 29 line 1 reads “a plurality of heat exchanges” it should read “a plurality of heat exchangers”.  
Claim 38 line 12 reads “a second plurality of sensor” it should read “a second plurality of sensors”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 12, 15-17, 21-22, 26 and 38  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated  by Osborn et al. (US Patent Application Publication US 2005/0133211 A1).
Regarding claim 1, Osborn discloses (Figures 1-7) a method comprising: monitoring, by one or more processors (at data processing circuitry 66 receives data from sensors 62 per paragraph 0032), a heat transfer efficiency of at least one heat exchanger (heat exchanger 12) and establishing a heat transfer efficiency trend for the heat exchanger (where a degree in heat transfer loss is analyzed as a fouling factor per paragraph 0033 and the system monitors trends in the fouling factors in the heat exchanger in trend analysis module 96 per paragraph 0057) , the heat exchanger having a process stream-side and a cooling water stream-side ( a process stream side from firs fluid input 28 to first fluid output 30 and a cooling water stream from second fluid input 32 to second fluid output 34 where the second fluid may be cooling water per paragraph 0026); detecting, by the one or more processors, a change in the heat transfer efficiency trend ( trend analysis module 96 identifies progression or reduction in fouling factors per paragraph 0057); receiving, by the one or more processors, data indicative of scale fouling on the cooling water stream-side ( the causes of fouling may be evaluated per paragraph 0059, where scaling is a known cause of fouling as water contamination through dissolved solids is a determinate of fouling per paragraphs 0030 and 0060 and the associated table); receiving, by the one or more processors, data indicative of corrosion fouling on the cooling water stream-side ( the causes of fouling may be evaluated per paragraph 0059, where corrosion is a known cause of fouling per paragraph 0030); receiving, by the one or more processors, data indicative of biofouling on the cooling water stream-side ( the causes of fouling may be evaluated per paragraph 0059, where biofouling is a known cause of fouling per paragraphs 0030 and 0060 and the associated table); determining, by the one or more processors, a predicted cause of the detected change in the heat transfer efficiency trend based at least on the received data indicative of scale fouling, corrosion fouling, and biofouling; ( per paragraph 0030 0059-0060 and the associated table scaling biofouling and corrosion are all causes of fouling and the system determines the predicted cause of fouling per paragraph 0059)  and controlling addition of a chemical additive into a cooling water that is in fluid communication with the cooling water stream-side of the at least one heat exchanger based on the predicted cause (chemicals are added  from fluid chemistry treatment 70 upstream of the inlet at fluid input 32 into heat exchanger 12 as seen in figure 4 and per paragraphs 0007 and 0032).

Regarding claim 2, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses  monitoring the heat transfer efficiency comprises receiving data from a plurality of sensors (sensors 62 per paragraph 0031 and 0032) indicative of at least a temperature of the cooling water stream entering the heat exchanger, a temperature of the cooling water stream exiting the heat exchanger, a temperature of a process stream entering the heat exchanger, a temperature of the process stream exiting the heat exchanger, and a flow rate of the cooling water (where the heat transfer efficiency is determined based on the sensed temperature of the input and output flows of both fluids in the heat exchanger per paragraph 0039-0042).
Regarding claim 3, Osborn discloses the claim limitations of claim 2 above and Osborn further discloses monitoring the heat transfer efficiency for the heat exchanger comprises determining the heat transfer efficiency according to an equation: wherein U-Value is the heat transfer efficiency, m is the mass flow rate of the cooling water stream, Cp is the specific heat of the cooling water stream, ΔTwater is a difference between the temperature of the cooling water stream exiting the heat exchanger and the temperature of the cooling water stream entering a heat exchanger, Heat Tr. Area is an amount of surface area of the heat exchanger over which thermal energy is transferred between the process stream and the cooling water stream, Ft is a correction factor corresponding to a geometry of the heat exchange and ΔTLMTD is a log-mean temperature difference calculated using a following equation if the cooling water stream and the process stream flow in a counter-current direction: or calculated using a following equation if the cooling water stream and the process stream flow in a co- current direction: wherein TProcess,in is the temperature of the process water stream entering the heat exchanger, TProcess,out is the temperature of the process stream exiting the heat exchanger, twater,in is the temperature of the cooling water stream entering the heat exchanger, and twater, out is the temperature of the cooling water stream exiting the heat exchanger (the general heat transfe equations are well known in the het exchange art and Osborne explicitly discloses the equations in paragraphs 0039-0045 where the heat transfer coefficient UD is equal to the heat transfer rate Q divided by the product of the surface area  available for heat transfer and the log mean temperature difference per paragraph 0040-0045  and that corrected area values may be provided based on the particular areas or temperature difference values per paragraph 0045).
Regarding claim 4, Osborn discloses the claim limitations of claim 2 above and Osborn further discloses smoothing the data corresponding to the temperature of the cooling water stream entering the heat exchanger, the temperature of the cooling water stream exiting the heat exchanger, the temperature of the process stream entering the heat exchanger, and the temperature of the process stream exiting the heat exchanger, wherein determining the heat transfer efficiency comprises determining the heat transfer efficiency using smoothed temperature values (the sensed information is passed through a smoothing filter 74 and a noise reduction filter 76 per paragraph 0035).
Regarding claim 7, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses  establishing the heat transfer efficiency trend comprises determining the heat transfer efficiency for the heat exchanger at least once per day over a period of time (real time or near real time evaluation of the fouling trends is provided per paragraph 0036).
Regarding claim 8, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses  receiving data indicative of scale fouling comprises receiving data selected from the group consisting of a concentration of phosphate in the cooling water, a concentration of calcium in the cooling water, a concentration of manganese in the cooling water, a concentration of aluminum in the cooling water, a concentration of iron in the cooling water, a concentration of silica in the cooling water, an optical measurement indicative of particles in the cooling water, an optical measurement indicative of fouling on a surface of the cooling water stream-side of the heat exchanger or an analogue thereof, and combinations thereof (the  condition of the fluids and water can be evaluated per paragraph 0059-0060 and  the associated table with calcium phosphate identified as a causing factor of fouling in the table).
Regarding claim 9, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses  receiving data indicative of scale fouling comprises receiving data from one or more sensors in line with the cooling water stream-side of the heat exchanger (sensors 62 where a fluid chemistry data module 84 cane sense parameters of the fluid per paragraph 0052).
Regarding claim 12, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses data indicative of corrosion fouling comprises receiving data from one or more sensors in line with the cooling water stream-side of the heat exchanger (sensors 62 where a fluid chemistry data module 84 cane sense parameters of the fluid per paragraph 0052).
Regarding claim 15, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses receiving data indicative of biofouling comprises receiving data selected from the group consisting of a concentration of adenosine triphosphate in the cooling water, an amount of total organic carbon in the cooling water, a residual concentration of an oxidizing agent in the cooling water, an oxidation-reduction potential of the cooling water, an optical measurement indicative of particles in the cooling water, an optical measurement indicative of fouling on a surface of the cooling water stream- side of the heat exchanger or an analogue thereof, a fluorescence measurement indicative of microbial activity, and combinations thereof (the condition of the fluids and water can be evaluated per paragraph 0059-0060 and  the associated table with biological growth  identified as a causing factor of fouling in the table).
Regarding claim 16, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses receiving data indicative of biofouling comprises receiving data from one or more sensors in line with the cooling water stream-side of the heat exchanger (sensors 62 where a fluid chemistry data module 84 cane sense parameters of the fluid per paragraph 0052).
Regarding claim 17, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses receiving, by the one or more processors, data indicative of at least one of a temperature of the cooling water and a pH of the cooling water (sensors 62 where a fluid chemistry data module 84 cane sense parameters of the fluid including temperature and pH per paragraph 0052).
Regarding claim 21, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses controlling addition of the chemical additive comprises controlling a chemical additive selected to counteract the predicted cause (chemicals are added  from fluid chemistry treatment 70 upstream of the inlet at fluid input 32 into heat exchanger 12 as seen in figure 4 and per paragraphs 0007 and 0032)., wherein the predicted cause is selected from the group consisting of scale fouling, corrosion fouling, and biofouling ( per paragraph 0030 0059-0060 and the associated table scaling biofouling and corrosion are all causes of fouling and the system determines the predicted cause of fouling per paragraph 0059).
Regarding claim 22, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses controlling addition of the chemical additive comprises at least one of increasing a flow rate at which the chemical additive selected to counteract the predicted cause is introduced into the cooling water stream, and initiating a flow of the chemical additive selected to counteract the predicted cause ( chemicals are added  from fluid chemistry treatment 70 upstream of the inlet at fluid input 32 into heat exchanger 12 as seen in figure 4 and per paragraphs 0007 and 0032 and injection of treatments into the process stream are would constitute initiating a flow of chemical additive) .

Regarding claim 26, Osborn discloses the claim limitations of claim 1 above and Osborn further discloses wherein the chemical additive is injected at a cooling tower upstream of an inlet of the heat exchanger that receives the cooling water stream entering the heat exchanger (chemicals are added  from fluid chemistry treatment 70 upstream of the inlet at fluid input 32 into heat exchanger 12 as seen in figure 4 and per paragraphs 0007 and 0032).

Regarding claim 38, Osborn discloses (Figures 1-7) a system comprising: a cooling tower that reduces a temperature of a cooling water stream through evaporative cooling (a cooling tower is discloses per paragraph 0055 and the table); a heat exchanger (heat exchanger 12)  having a cooling water inlet (at fluid input 32), a cooling water outlet (at fluid output 34), a process stream inlet (at input flow 28), and a process stream outlet (at output flow 30 as seen in figure 1 and 4); a first plurality of sensors (sensors 62 per paragraph 0031 and 0032)  positioned to measure a temperature of a cooling water stream entering the heat exchanger through the cooling water inlet, a temperature of the cooling water stream exiting the heat exchanger through the cooling water outlet, a temperature of a process stream entering the heat exchanger through the process stream inlet, and a temperature of the process stream exiting the heat exchanger through the process stream outlet (where the heat transfer efficiency is determined based on the sensed temperature of the input and output flows of both fluids in the heat exchanger per paragraph 0039-0042); a second plurality of sensors configured to measure parameters indicative of a plurality of different potential fouling mechanisms occurring in the heat exchanger, including scale fouling, biofouling, and corrosion fouling ( the causes of fouling may be collected and evaluated per paragraph 0059, where scaling is a known cause of fouling as water contamination through dissolved solids is a determinate of fouling per paragraphs 0030 and 0060 and the associated table, where corrosion is a known cause of fouling per paragraph 0030, and biofouling is a known cause of fouling per paragraphs 0030 and 0060 and the associated table and where additional parameters of the fluid may be sensed per paragraph 0052); a pump positioned to inject a chemical additive into the cooling water stream (injection of a chemical treatment may be  controlled by fluid chemistry treatment at reference numeral 70 seen in figure 4); and a controller (at data processing circuitry 66 and output control circuitry 68 receives data from sensors 62 per paragraph 0032) communicatively coupled to the first plurality of sensors , the second plurality of sensors, and the pump (as seen in figure 4) and configured to: receive data from the first plurality of sensors, determine a heat transfer efficiency for the heat exchanger based on the received data from the first plurality of sensors (where a degree in heat transfer loss is analyzed as a fouling factor per paragraph 0033 and the system monitors trends in the fouling factors in the heat exchanger in trend analysis module 96 per paragraph 0057), establish a heat transfer efficiency trend for the heat exchanger over a period of time (fouling trends may be used to establish a model per paragraph 0033), and detect a change in the heat transfer efficiency trend, determine a predicted cause of the change in the heat transfer efficiency trend based on the received data indicative of the plurality of different potential fouling mechanisms (per paragraph 0030, 0059-0060 and the associated table scaling biofouling and corrosion are all causes of fouling and the system determines the predicted cause of fouling per paragraph 0059); and control addition of a chemical additive into the cooling water based on the predicted cause (chemicals are added  from fluid chemistry treatment 70 upstream of the inlet at fluid input 32 into heat exchanger 12 as seen in figure 4 and per paragraphs 0007 and 0032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (US Patent Application Publication US 2005/0133211 A1) in view of Miller et al. (US Patent 7,827,006 B2).
Regarding claim 5, Osborn disclose the claim limitations of claim 1 above and Osborn further discloses establishing the heat transfer efficiency trend comprises fitting a first order curve to the heat transfer efficiency monitored for the heat exchanger over a period of time (as seen in figure 7), the first order curve having a slope (as seen in figure 7), However Osborn does not disclose and detecting a change in the heat transfer efficiency trend comprises determining a change in the slope equal to or greater than a threshold amount.
Miller teaches (Figure 1-5)  establishing the heat transfer efficiency trend comprises fitting a first order curve to the heat transfer efficiency monitored for the heat exchanger over a period of time (as seen in figure 5 where thermal resistance is charted relative to time), the first order curve having a slope, and detecting a change in the heat transfer efficiency trend comprises determining a change in the slope equal to or greater than a threshold amount ( the rate of change of thermal resistance, e.g., the slope of the plot, may predict when a heat exchanger may become fouled to a level adversely impacting plant performance per Col. 14, line 49-57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Osborn to include determining a change in slope equal to or greater than a threshold amount as taught by Miller, where the rate of change can be used to predict when the  heat exchanger can become fouled to a level adversely impacting performance (per Col. 14, line 49-57).
Regarding claim 6, Osborn as modified disclose the claim limitations of claim 5 above and however Miller does not explicitly disclose that the threshold amount ranges from 5 percent to 20 percent, however the slope can predict when a heat exchange may become fouled to a level adversely impacting performance. Therefore, slope of the heat transfer performance over time  of the heat exchanger is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that slope can predict when a heat exchange may become fouled to a level adversely impacting performance. Therefore, since the general conditions of the claim, i.e. that the slope is disclosed by Miller, it is not inventive to discover the optimum workable range of slope threshold values by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the slope disclosed by Miller threshold amount ranges from 5 percent to 20 percent.
Regarding claim 28, Osborn discloses the claim limitations of claim 1 above however Osborn does not explicitly disclose a process stream on the process stream-side of the heat exchanger comprises an organic-based chemical.
Miller teaches  a fouling detection system for a heat exchanger99 where a process stream of the heat exchanger  comprises an organic-based chemical (petroleum is disclosed as a process fluid per Col. 1 line 5-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic process fluid of Osborn to be petroleum as taught by Miller. Doing so would provide a known process fluid for a heat exchanger which requires fouling monitoring as recognized by Miller (per Col. 1 line 5-30).

Claim(s) 10-11 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (US Patent Application Publication US 2005/0133211 A1) in view of Hays et al. (WO-99/11578).
Regarding claim 10, Osborn discloses the claim limitations of claim 1 above however Osborn does not explicitly disclose further discloses receiving data indicative of corrosion fouling comprises receiving data selected from the group consisting of a concentration of iron in the cooling water, a concentration of copper in the cooling water, an optical measurement indicative of corrosion on a surface of the cooling water stream-side of the heat exchanger or an analogue thereof, a linear polarization resistance measurement indicative of corrosion rate on a surface of a probe in the cooling water stream-side of the heat exchanger, and combinations thereof.
Hays teaches a fouling monitor system where  receiving data indicative of corrosion fouling comprises receiving data selected from a linear polarization resistance measurement indicative of corrosion rate on a surface of a probe in the cooling water stream-side of the heat exchanger, and combinations thereof (a linear polarization resistance monitor may be used to measure corrosion rate in a fouling monitor per at least page 31 line 26 through page 32 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor for corrosion of Osborn to be a linear polarization resistance measuring device as taught by Hays. Doing so would provide a known sensor for measuring corrosion in a fouling monitoring system as recognized by Hays per at least page 31 line 26 through page 32 line 4).
Regarding claim 11, Osborn as modified disclose the claim limitations of claim 10 above and Hays further discloses wherein the analogue is a coupon of metal formed of a same metallurgy as a metal defining the cooling water stream-side of the heat exchanger (corrosion coupon analysis can be used to determine the amount of treatment material to be added per page 4, line 11-15 as corrosion coupon analysis is a known method of fouling monitoring per page 10, line 25-27).
Regarding claim 27, Osborn as modified disclose the claim limitations of claim 1 above however Osborn does not explicitly disclose	the chemical additive is selected from the group consisting of a scale inhibitor, a corrosion inhibitor, a biocide, a pH control agent, and combinations thereof, as Osborn is silent as to any specific additives. 
Hays teaches a fouling monitor system where a chemical additive is added to mitigate fouling  where the chemical additive is selected from the group consisting of a scale inhibitor, a corrosion inhibitor, a biocide, a pH control agent, and combinations thereof, as Osborn is silent as to any specific additives ( additives for mitigation of fouling may be added to the cooling medium  such as corrosion inhibitors, formation of biomasses, or acids  or alkaline materials to control the pH, per page 3, line 20 through page 4, line 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic chemical additive of Osborn to be the specific additive disclosed by Hays. Doing so would provide known materials for controlling corrosion or pH in a cooling medium as recognized by Hays (per page 3, line 20 through page 4, line 9).
Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (US Patent Application Publication US 2005/0133211 A1) in view of Lehikoinen et al. (US Patent Application Publication 2016/0169825 A1).
Regarding claim 13, Osborn discloses the claim limitations of claim 1 above, however  Osborn does not disclose receiving data indicative of corrosion fouling comprises receiving data from one or more sensors associated with a model heat exchanger (secondary heat exchanger 101) different than the heat exchanger (primary heat exchanger 1) for which heat transfer efficiency is monitored (scaling in the primary heat exchanger 1 is measured though sensors on the secondary heat exchanger 101 per paragraph 0053-0054 where the scaling monitoring can include corrosion monitoring per paragraph 0019).
Lehikoinen teaches a fouling monitor of  a heat exchanger (primary heat exchanger 1) where receiving data indicative of corrosion fouling comprises receiving data from one or more sensors associated with a model heat exchanger (secondary heat exchanger 101) different than the heat exchanger (primary heat exchanger 1) for which heat transfer efficiency is monitored (scaling in the primary heat exchanger 1 is measured though sensors on the secondary heat exchanger 101 per paragraph 0053-0054 where the scaling monitoring can include corrosion monitoring per paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic corrosion monitoring of Osborn to include receiving data from sensors associated with a model heat exchanger as taught by Lehikoinen. Doing so would provide a system where the  assembly and maintenance of the scaling detecting apparatus and the entire secondary heat exchanger can be performed without disturbing the operation of the primary heat exchanger as recognized by Lehikoinen (per paragraph 0016).
Regarding claim 14, Osborn as modified disclose the claim limitations of claim 13above and Lehikoinen further discloses the model heat exchanger (101) receives and passes through cooling water that that is also passed through the heat exchanger for which heat transfer efficiency is monitored (a seen in figure 1  the secondary heat exchanger 101 is open to flow of the same first and second heat transfer fluid flowing though the primary heat exchanger 1 per paragraph 0014).

Claim(s) 24-25 and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn et al. (US Patent Application Publication US 2005/0133211 A1) in view of Prasad et al. (“Predictive Heat Exchanger Efficiency Monitoring” Proceedings of HT2005 2005 ASME Summer Heat Transfer Conference, July 17-22, 2005, San Francisco, California, USA, Published 2005).
Regarding claim 24, Osborn as modified disclose the claim limitations of claim 1 above, however Osborn does not disclose prior to monitoring the heat transfer efficiency of the heat exchanger, surveying a plurality of heat exchangers within a heat exchanger network to identify at least one critical heat exchanger, wherein monitoring the heat transfer efficiency of the heat exchanger and establishing the heat transfer efficiency trend comprises monitoring the heat transfer efficiency of the critical heat exchanger and establishing the heat transfer efficiency trend of the critical heat exchanger, as Osborn only explicitly discloses a single heat exchanger.
Prasad teaches evaluating a plurality of heat exchangers ( a plurality of heat exchanges per page 1 the second paragraph of the introduction section) within a cooling water circuit 
 and prior to monitoring the heat transfer efficiency of the heat exchanger (for a fouling detection operations), surveying a plurality of heat exchangers within a heat exchanger network to identify at least one critical heat exchanger, wherein monitoring the heat transfer efficiency of the heat exchanger ( a critical heat exchanger is identified as being in need of monitoring for fouling degradation per page 7 the left Column in the third through fourth paragraphs) and establishing the heat transfer efficiency trend comprises monitoring the heat transfer efficiency of the critical heat exchanger and establishing the heat transfer efficiency trend of the critical heat exchanger ( monitoring the fouling allows for prediction of a trend in performance of the heat exchanger per page 7 the fourth paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single heat exchanger monitored for fouling of Osborn to be a critical heat exchanger of a plurality of heat exchangers that can be monitored for fouling as taught by Prasad. Doing so would provide for  better monitoring and prevention of critical heat exchangers to reduce costs in a plant (per page 1 the second and third paragraph of the introduction section) and for a prediction of the future performance as recognized by Prasad (per page 7 the fourth paragraph) .
Regarding claim 25, Osborn as modified disclose the claim limitations of claim 24 above and Prasad further discloses  the critical heat exchanger is selected based on at least one of maintenance history of each of the plurality of heat exchangers, operating performance of each of the plurality of heat exchangers, bypass alternatives for each of the plurality of heat exchangers, and combinations thereof (the heat exchanger is critical if it is critical to operation of the plant such as in example one on page 8) .
Regarding claim 29, Osborn discloses (Figures 1-7) a method comprising: monitoring a heat transfer efficiency of a critical heat exchanger (heat exchanger 12) and determining a change in the heat transfer efficiency indicative of fouling (where a degree in heat transfer loss is analyzed as a fouling factor per paragraph 0033 and the system monitors trends in the fouling factors in the heat exchanger in trend analysis module 96 per paragraph 0057); receiving data indicative of a plurality of different potential fouling mechanisms occurring in the critical heat exchanger, including scale fouling, biofouling, and corrosion fouling ( the causes of fouling may be evaluated per paragraph 0059, where scaling is a known cause of fouling as water contamination through dissolved solids is a determinate of fouling per paragraphs 0030 and 0060 and the associated table, where corrosion is a known cause of fouling per paragraph 0030, and biofouling is a known cause of fouling per paragraphs 0030 and 0060 and the associated table); determining a predicted cause of the change in the heat transfer efficiency trend based on the received data indicative of the plurality of different potential fouling mechanisms (per paragraph 0030, 0059-0060 and the associated table scaling biofouling and corrosion are all causes of fouling and the system determines the predicted cause of fouling per paragraph 0059); and controlling addition of a chemical additive into a cooling water that is in fluid communication with critical heat exchanger based on the predicted cause (chemicals are added  from fluid chemistry treatment 70 upstream of the inlet at fluid input 32 into heat exchanger 12 as seen in figure 4 and per paragraphs 0007 and 0032).
However Osborn does not explicitly discloses evaluating a plurality of heat exchangers within a cooling water circuit and identifying at least one of the plurality of heat exchangers that is a critical heat exchanger as Osborn only explicitly discloses a single heat exchanger.
Prasad teaches evaluating a plurality of heat exchangers ( a plurality of heat exchanges per page 1 the second paragraph of the introduction section) within a cooling water circuit and identifying at least one of the plurality of heat exchangers that is a critical heat exchanger ( a critical heat exchanger is identified as being in need of monitoring for fouling degradation per page 7 the left Column in the third through fourth paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the single heat exchanger monitored for fouling of Osborn to be a critical heat exchanger of a plurality of heat exchangers that can be monitored for fouling as taught by Prasad. Doing so would provide for  better monitoring and prevention of critical heat exchangers to reduce costs in a plant as recognized by Prasad (per page 1 the second and third paragraph of the introduction section).
Regarding claim 30, Osborn as modified disclose the claim limitations of claim 29 above and Osborn further discloses  monitoring the heat transfer efficiency comprises receiving data from a plurality of sensors (sensors 62 per paragraph 0031 and 0032) indicative of at least a temperature of the cooling water stream entering the heat exchanger, a temperature of the cooling water stream exiting the heat exchanger, a temperature of a process stream entering the heat exchanger, a temperature of the process stream exiting the heat exchanger, and a flow rate of the cooling water (where the heat transfer efficiency is determined based on the sensed temperature of the input and output flows of both fluids in the heat exchanger per paragraph 0039-0042).
	Regarding claim 31, Osborn as modified disclose the claim limitations of claim 29 above and Prasad further discloses  determining a change in the heat transfer efficiency indicative of fouling comprises performing a comparison between a measurement period heat transfer efficiency trend and an earlier-established heat transfer efficiency trend ( per page 7 the paragraph bridging the first and second columns).
Regarding claim 32, Osborn as modified disclose the claim limitations of claim 31 above and Prasad further discloses  the comparison is one of a difference and a ratio between the measurement period heat transfer efficiency trend and the earlier-established heat transfer efficiency trend ( a difference between  a threshold cleanliness factor  which is based on historical data of the heat exchanger  and a forecasted trend of fouling factor per page 7 the paragraph bridging the first and second columns).
	Regarding claim 33, Osborn as modified disclose the claim limitations of claim 31 above and Prasad further discloses  time-normalizing the measurement period heat transfer efficiency trend and the earlier-established heat transfer efficiency trend and performing the comparison on time-normalized trends ( a difference between  a threshold cleanliness factor  which is based on historical data of the heat exchanger  and a forecasted trend of fouling factor per page 7 the paragraph bridging the first and second columns, as time normalized is not further defined  any standard time trend could meet the limitation).

Allowable Subject Matter
Claims 18-20, 23 and 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 18 and 36, Osborne and the additional above named prior art do not teach or fairly suggest determining the predicted cause of the detected change in heat transfer efficiency trend further comprises determining, by the one or more processors, an aggregate scale fouling score based on the received data indicative of scale fouling, an aggregate corrosion fouling score based on the received data indicative of corrosion fouling, and an aggregate biofouling score based on the received data indicative of biofouling as the above named prior art does not teach or fairly suggest an aggregate fouling score for each of the corrosion fouling, scale fouling and the biofouling. For at least these reasons claim 18 and 36 presents grounds for allowable subject matter. Similar arguments apply to claim 36 which contains similar  limitations . Claims 19-20 would be allowable based on their dependency from claim 18 and claim 37 would be allowable based on its dependency from claim 36.
Regarding claims 23, Osborne and the additional above named prior art do not teach or fairly suggest determining an alternative predicted cause of the detected change in the heat transfer efficiency trend if the heat transfer efficiency trend does not change beyond a threshold amount in response to the controlled addition of the chemical additive selected to counteract the predicted cause; and controlling addition of an alternative chemical additive into cooling water that is in fluid communication with the cooling water stream-side of the heat exchanger, the alternative chemical additive being selected to counteract the alternative predicted cause, as the above named prior art does not teach or fairly suggest determining an alternative predictive cause of the detected change in heat transfer efficiency. For at least these reasons claim 23 presents grounds for allowable subject matter.
Regarding claims 34, Osborne and the additional above named prior art do not teach or fairly suggest determining the predicted cause of the detected change in heat transfer efficiency trend comprises applying a weighting factor to each received data parameter indicative of the plurality of different fouling mechanisms as the above named prior art does not teach or fairly suggest applying a weighting factor to each data parameter. For at least these reasons claim 34 presents grounds for allowable subject matter. Claim 35 would be allowable based on its dependency from claim 34.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US 20080082304 A1) discloses fouling monitoring of a plurality of heat exchangers, Zribi et al. (US 20080084565 A1) and Fortunato et al. (US 20180149588 A1) disclose optical monitoring of fouling conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763